201 S.E.2d 548 (1974)
20 N.C. App. 386
STATE of North Carolina
v.
James Wesley BLUE.
No. 738SC689.
Court of Appeals of North Carolina.
January 9, 1974.
*550 Atty. Gen. Robert Morgan and Associate Atty. C. Diederich Heidgerd, Raleigh, for the State.
Herbert B. Hulse and George F. Taylor, Goldsboro, for defendant appellant.
HEDRICK, Judge.
Defendant assigns as error the denial of his motions for judgment as of nonsuit. These motions were properly denied as there was plenary, competent evidence to submit the case to the jury and to support the verdict rendered.
Defendant's next two assignments of error raise the question of whether certain statements made by the defendant were properly admitted into evidence. The first of these statements was made on 6 October 1972 by the defendant to Deputy Sheriff Coley shortly after the latter had arrived to conduct his investigation. Officer Coley testified as follows:
"Mr. James Wesley Blue stated that he arrived home and found his wife in a puddle of blood and at that time I asked Mr. Blue had he touched anything or moved her or in any way at all and he said no, he had not."
The second statement introduced in evidence was made by the defendant the next day at the sheriff's office and consisted of the following:
"[W]hen I got home, Dock put me out in front of my house. [Sadie was standing in the door.] I got my beer and went on into the house. Me and Sadie sit down and dranked the two beers and talked awhile * * * When I changed clothes I got out and walked across the field to a neighbor's house. When I arrived at the neighbor's house there wasn't anyone at home so I turned round and came back to my house. When I came into the house I found Sadie in the back bedroom cut up with blood all over her. I then went out to the barn and called the sheriff's office."
The State offered evidence of these statements on two separate occasions and each time prior to admission of such *551 statements, the trial court, following the practice approved by a long line of decisions, conducted a voir dire into the circumstances surrounding the making of these statements. State v. McRae, 276 N. C. 308, 172 S.E.2d 37 (1970); State v. Moore, 275 N.C. 141, 166 S.E.2d 53 (1969); State v. Gray, 268 N.C. 69, 150 S.E.2d 1 (1966). At the completion of each voir dire the court made findings of fact and concluded that the defendant's constitutional rights had not been violated. We deem that this procedure sufficiently insured that defendant's statements were voluntarily, understandingly, and freely made. Furthermore, it is worthy of note that the statements introduced were of an exculpatory nature as opposed to inculpatory; thus, the defendant could not possibly have suffered any prejudice by their admission. These assignments of error are not sustained.
Next, defendant contends that the trial court erred in not allowing him to inspect certain notes which were located in the shirt pocket of Deputy Sheriff Davis and which were discovered for the first time by defendant's counsel upon his cross examination of Deputy Sheriff Davis. These notes had not been used by the witness to refresh his memory. The trial judge, terming the notes the work product of the police, refused the defendant's counsel's motion requesting that he be allowed to inspect the notes. Although there is no common law right to discovery in criminal actions, State v. Davis, 282 N.C. 107, 191 S.E.2d 664 (1972); State v. Goldberg, 261 N.C. 181, 134 S.E.2d 334, cert. denied 377 U.S. 978, 84 S. Ct. 1884, 12 L. Ed. 2d 747 (1964), G.S. § 15-155.4 provides for pretrial investigation in criminal cases in certain limited circumstances. The statute provides that the defense counsel, by showing good cause and adhering to the established time limitations, can inspect specific exhibits and examine expert witnesses. Clearly, the notes sought by defendant do not fall within either of these latter categories; therefore, resolution of this question is not controlled by G.S. § 15-155.4, State v. Gaines, 283 N.C. 33, 194 S.E.2d 839 (1973). Rather, we believe this case is similar to State v. Davis, supra, in that both cases involve the attempted discovery of certain information held by law enforcement officials.
Admittedly, the Davis case was concerned with a pretrial investigation and involved a more widespread request for information; however, we think that the court's denial of the defendant's motion because it concerned the work product of police is germane to the present case. The court in Davis further emphasized the importance of the sanctity of police investigation by including within its opinion the following quote from Moore v. Illinois, 408 U.S. 786, 92 S. Ct. 2562, 33 L. Ed. 2d 706 (1972):
"We know of no constitutional requirement that the prosecution make a complete and detailed accounting to the defense of all police investigatory work on a case."
Furthermore, defendant has failed to show how, if at all, he was prejudiced by the failure of the trial court to order the notes in question to be turned over to him. We find this assignment of error to be without merit.
The defendant has brought forward several other assignments of error which we have carefully reviewed and find to be without merit.
No error.
MORRIS and BALEY, JJ., concur.